Anderson, J.,
delivered the opinion of the court.
The appellee, T. J.' Evans, brought his bill in the chancery court of Noxubee county, against appellant, drainage district No. 1 of said county, seeking- to recover three thousand and five hundred dollars, charged to have been earned by him under a contract between himself, as engineer, and the commissioners of said drainage district, and also the further sum of two thousand one hundred and fifty dollar damages for loss of profits alleged to have accrued to him because of a breach by appellant of said contract of employment, on account of appellant’s refusal to' permit appellee to complete said contract. The appellee answered the bill, and the cause was tried on bill, answer, and proofs. A decree was rendered in favor of appellee for three thousand five hundred dollars as compensation for services performed by him in carry*182ing out the first phase of said. contract, but denied appellee the balance of the relief prayed for. Prom this decree, appellant prosecutes an appeal, and appellee a cross-appeal.
Appellee’s suit was for damages for the alleged breach of said contract by appellant. While the cause was pending, the legislature passed chapter 216, Laws of 1922, providing for the dissolution of drainage districts, under certain conditions. Section 4 of that act is in this language :
“That, if it appear that said drainage district shall have •bonds, certificates of indebtedness, or promissory notes outstanding for the payment of which taxes must be levied, immediately, or through a period of years, the chancery ■ court may retain the commissioners of said drainage district who shall continue to serve as such under the orders of said court, and the provisions of law, until such time as sufficient funds shall have been collected for the payment of all of said indebtedness, and when all bonds, certificates of indebtedness, or promissory notes of said drainage district shall have been paid, or, if no such bonds, certificates of indebtedness, or promissory notes are outstanding, then, as soon as the court shall determine that said drainage district shall be dissolved, the clerk of said court shall give four months’ notice by posting, or causing to be posted, a copy of said notice in three public places in, the county, one of which shall be at the courthouse, and by publishing said notice in some newspaper1 published in the county, and if said drainage district is located in two or more counties, then it shall be the duty of said clerk to give the said notice in the same manner in each of the counties in which said drainage district lies.
“Said notice to be addressed to all creditors of, or claimants against, said drainage district except bondholders, and commanding all of said creditors or claimants to come into- court on a. day certain, not earlier than four months after the date of the first publication of notice, *183and establish their claims against said drainage district, and all claims against said drainage district, except the claims of bondholders not filed on the return day of said notices in, accordance herewith, shall be forever barred. ’ ’
After the approval of said act, appellant drainage district proceeded in accordance with its terms to dissolve and liquidate its affairs. The notices provided for by section 4 of the act were posted and published as therein prescribed. Appellee failed, during the four-months period fixed by the last paragraph of said section 4 for so doing, “to come into court on a day certain,” and establish his claim against appellee. Appellee therefore contends that appellee was barred by the four-months statute of limitation, prescribed by section 4 of said act. On the other hand, appellee contends that said statute of limitation has no application to pending suits on claims of the character of this one against drainage districts.
It will be observed that the last paragraph of section 4 of said act provides that said notice shall be addressed to “all creditors of or claimants against said drainage district except bondholders,” who, by the notice prescribed, are required to come into court and establish their claims against said district, ‘ ‘ and all claims against said drainage district, except the claims of bondholders not filed on the return day of said notices in accordance herewith, shall be forever barred.” We are of opinion that the decisions of this court construing section 2107, Code of 1906 (section 1775', Hemingway’s Code), are, by analogy, decisive of this question in favor of appellee’s contention. That section provides, in substance, that all claims against the estate of a, deceased person, whether due or not, shall be registered, probated, and allowed in the court where the said estate is being administered within one year from the first publication of notice, “otherwise the same shall be barred, and a suit shall not be maintained thereon in any court, even though the existence of the claim may have been known to the executor *184or administrator.'” In Dillard & Coffin v. Woollard, 124 Miss. 677, 87 So. 148, it was held that that statute had reference only to claims upon which suits had not been instituted during the lifetime of the decedent; that as to any claim upon which suit was pending- against the decedent at the time of his death, the statute had no. application. Boyd v. Applewhite, 121 Miss, 879, 84 So. 16, involved the question of the liability of the directors of a banking corporation to the minority stockholders therein for negligence in the mianagement of the bank. In discussing whether such a claim required to be registered, probated, and allowed against the estate of a. decedent under said statute, the court quoted, with approval, what was said by Judge Cal-i-ioon for the court in Feld v. Borodofski, 87 Miss. 727, 40 So. 816, as follows:
“We do not think a claim for damages is one for probate against the estate of a deceased person, under Code 3892, section 3 933. That section has reference to contractual claims, and not to those ex delicto. It'must be such a claim as might be paid, if the estate were solvent, by an executor or administrator, and which, if bona fide and proper, would afford him protection. Sumrall v. Sumrall, 24 Miss 258. This could never be with an uncertain dengand for damages for assault and battery. The claim to be probated must be one which, if paid by the executor or administrator, would, prima facie, entitle him to credit. Gray v. Harris, 43 Miss. 421. The terms of the statute fully sustain this, as does the reasoning of the court in Robinett v. Starling, 72. Miss. 652, 18 So. 421.”
Jones v. Bank, 71 Miss. 1023, 16 So. 344, involved suit by a customer against a bank to recover a deposit claimed to have been made by the customer, and denied by the bank. A dispute arose between the customer of the bank and its cashier as to whether the customer had delivered the money in question to the cashger, for deposit in the bank. Pending the suit by the customer against the bank for the amount so claimed, the cashier died. The court *185held that the contingent liability of the cashier to reimburse the bank on the ground that he had not paid into the bank the money involved, being dependent upon the residt of the suit, was not such a claim as was required to be probated, registered, and allowed against his estate under said statute. It was held in Harris v. Hutcheson, 65 Miss. 9, 3 So. 34, that a right acquired by garnishment against .a decedent in his lifetime, before judgment on such garnishment, is a mere liability of his estate, and not such claim against the estate as was required to be registered under said statute; that there is a distinction between claims and liabilities, and, in discussing this question, Judge Campbell, for the court, used the following, language:
“There is a distinction between ‘claims’ and; liabilities. ‘All claims’ must be registered, but not all liabilities. The claims required to be registered are those for the proof and registration of which provision is made by section 2027 of the Code; those which might be paid by the personal representative when proved and registered. If the decedent was liable in damages for a trespass or the like, or to account as a partner, there could not be any registration of a claim against his estate. This shows the distinction between liabilities and claims, which latter are required to be registered, a, distinction pointed out by Sharkey, C. J., in Gordon v. Gibbs, 3 S. & M. 473. To bar the appellants because the claim was not registered would be to inflict loss on them for not doing what they could not do, and to make them suffer for the negligence of the defendant in the attachment from Avhom they Avere trying to coerce payment, by the process of garnishment.”
It Avas held in Savings Ass’n v. Tartt, 81 Miss, 32 So. 115, that a probative claim of a surety on a guardian’s bond Avas not a probative claim against the estate of the surety, and therefore not barred by said statute requiring claims against the estates of decedents to be probated and alloAved Avithin a certain time. It avíII be noted that *186the four-months statute of limitations here involved uses the terms “creditors” or “claimants,” and it provides that, if the statute is not complied with, “all claims against said drainage district, except the claims of bond holders, ’ ’ shall be barred. The statute, as does that requiring claims against the estate of decedents to be probated and allowed, has reference to the claims of creditors, to fix liabilities, to liquidated claims. It has no reference to claims that are unliquidated, upon which the claimant must go into the proper forum and have the amount of his claim ascertained. It. cannot be said that the owner of such a cause of action is either a claimant or a creditor, in the sense of this statute.
It is hardly conceivable that the purpose of said statute was to draw into the chancery court, for liquidation and establishment, every conceivable claim that might arise against drainage districts. In the organization and conduct of drainage districts, under the statutes of this state, such districts may become liable in damages growing out of the taking of lands by them for their purposes, for injury to lands by overflow or otherwise, and for breach of contracts they are authorized to enter into. Conceding the competency of the legislature, under the Constitution, to confer such jurisdiction, the statute attempting to confer it. must do so in unmistakable terms. Such jurisdiction would be extraordinary as to all causes sounding1 in damages. The absolute right of trial by jury in such cases would be gone.
Furthermore, appellee’s cause was pending in the very court (the chancery court of Noxubee county) in which the proceeding to dissolve said drainage district, under said statute, was pending';. It is true, app'ellee’s cause was a different one from the cause involving the dissolution of said drainage district. It was styled differently. Nevertheless appeellee had “come into court” to establish his claim, and he had come into the very same court, which had jurisdiction of the cause wherein said district was being dissolved. The commissioners of said *187drainage district, through appellee’s said canse, had notice of his claim. They had been summoned into court in said cause, and were there defending’ it. There would, therefore, have been no excuse whatever for the commissioners of said district to overlook appellee’s claim ra the liquidation and settlement of the affairs of said district. We do not decide that this state of facts constituted a compliance with the statute. It is unnecessary to decide that question, because we hold that the statute has no application to claims of the character of appellee’s upon which suit is pending in a court having jurisdiction.
Appellant contends that, under the «undisputed evidence, the decree of the court is wrong; that appellee, by his own testimony, showed that he had breached said contract of employment, as provided by the Drainage Act (section 1692, Code of 1906; section 4272, Hemingway’s Code), in that he admitted that the survey and estimates made-by him were only approximately correct; that he did not understand the law required it, and did not claim to have made a working survey, and plans and specifications for the improvement of said drainage district.
Appellant is mistaken as to the duties devolved on drainage commissioners, and the engineer employed by them, under the section of the statute referred to. That section and the two following sections (1693 and .1694) of the Code of 1906 (Hemingway’s Code, sections 4273 and 4274 should be construed together in order to determine the character of the services required of the engineer employed by the drainage commissioners- So construed, it is evident that the statute only contemplates such a survey as will enable the commissioners, with the advice and skill of the engineer, to approximately locate the drainage ditches, and estimate the cost of the proposed improvement. Working plans and specifications for the contractor are not contemplated. They come on later, supplementary to this earlier work of the commis*188sioners and engineer. This could not be otherwise, because, on the hearing and disposition of the report of the drainage commissioners as provided for in the last two sections mentioned, the court is expressly given power to modify the report of the commissioners, in any particular whatever, including the location of the ditches, and making provision for other and additional ditches.
The chancellor 'found that appellee had not breached his contract of employment with appellant, and rendered a decree in appellee’s favor for his services covering the first phase of the work contemplated by the contract, in the sum of three thousand five hundred dollars, but denied him any damages he may have suffered because of the fact that appellant refused to permit him to complete his contract. We are of the opinion that there was ample evidence to sustain the finding of the chancellor.
We find no merit in appellee’s cross-appeal. Appellant was authorized to employ him to perform the services he performed without going further. Appellee had notice that, by virtue of the statute under which appellant drainage district was being organized, the project, if not practicable and beneficial to the ‘landowners of the proposed district, might be abandoned by order of the. court at any time before organization.

Affirmed on direct and cross-appeal.